Name: Decision of the EEA Joint Committee No 124/1999 of 24 September 1999 amending Annex XXI (statistics) to the EEA Agreement
 Type: Decision
 Subject Matter: monetary economics;  economic analysis;  national accounts
 Date Published: 2000-12-21

 Avis juridique important|22000D1221(24)Decision of the EEA Joint Committee No 124/1999 of 24 September 1999 amending Annex XXI (statistics) to the EEA Agreement Official Journal L 325 , 21/12/2000 P. 0043 - 0045Decision of the EEA Joint CommitteeNo 124/1999of 24 September 1999amending Annex XXI (statistics) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XXI to the Agreement was amended by Decision No 14/1999 of the EEA Joint Committee of 29 January 1999(1).(2) It has become necessary, in order to maintain the homogeneity of the Agreement in the area of statistics and in order to ensure the production and dissemination of coherent and comparable statistical information for describing and monitoring all relevant economic, social and environmental aspects of the European Economic Area, to incorporate into Annex XXI to the Agreement a number of legal acts adopted by the European Community during the time which has passed since the last amendments were made to Annex XXI.(3) In consideration of their respective specific situation, Iceland and Liechtenstein are to be exempted from certain statistical requirements.(4) The derogations granted by the Commission to the Member States in Article 1 of Commission Decision 98/385/EC are, as regards the EFTA States, without prejudice to the procedures established among them under Article 4(d) of Protocol 1 to the Agreement,HAS DECIDED AS FOLLOWS:Article 1Annex XXI to the Agreement shall be amended as specified in the Annex to this Decision.Article 2The texts of Commission Decision 98/385/EC(2), Council Regulation (EC) No 1687/98(3), Council Regulation (EC) No 1688/98(4), Commission Regulation (EC) No 1232/98(5) and Council Decision 98/582/EC(6) in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 25 September 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 24 September 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 112, 11.5.2000, p. 73.(2) OJ L 174, 18.6.1998, p. 1.(3) OJ L 214, 31.7.1998, p. 12.(4) OJ L 214, 31.7.1998, p. 23.(5) OJ L 177, 22.6.1998, p. 1.(6) OJ L 281, 17.10.1998, p. 36.ANNEXto Decision of the EEA Joint Committee No 124/1999Annex XXI (statistics) to the Agreement shall be amended as specified below.A. TRANSPORT AND TOURISM STATISTICSPoint 7b (Council Directive 95/64/EC) shall be amended as follows:(i) the following shall be inserted before the adaptations : ", as amended by:- 398 D 0385: Commission Decision 98/385/EC of 13 May 1998 (OJ L 174, 18.6.1998, p. 1).";(ii) adaptation (b) shall be deleted.B. ECONOMIC STATISTICSThe following shall be added in point 19b (Commission Regulation (EC) No 1749/96) : ", as amended by:- 398 R 1687: Council Regulation (EC) No 1687/98 of 20 July 1998 (OJ L 214, 31.7.1998, p. 12),- 398 R 1688: Council Regulation (EC) No 1688/98 of 20 July 1998 (OJ L 214, 31.7.1998, p. 23)."C. NOMENCLATURESThe following shall be inserted in point 20b (Council Regulation (EC) No 3696/93) before the adaptation : ", as amended by:- 398 R 1232: Commission Regulation (EC) No 1232/98 of 17 June 1998 (OJ L 177, 22.6.1998, p. 1)."D. AGRICULTURAL STATISTICSThe following shall be inserted in point 22 (Commission Decision 97/80/EC) before the adaptations : ", as amended by:- 398 D 0582: Council Decision 98/582/EC of 6 October 1998 (OJ L 281, 17.10.1998, p. 36)."